HOLLOWAY, Circuit Judge,
concurring in part and dissenting in part:
I concur in the majority opinion to the extent it finds the evidence insufficient to support the Board’s finding of a violation by Phelps Dodge of § 8(a)(5) of the National Labor Relations Act. However, to the extent the majority finds the evidence insufficient to show a violation of §§ 8(a)(1) and 8(a)(3) of the Act, I respectfully dissent.
I
As always, our review of the Board’s factual findings is limited to a determination of whether they are supported by substantial evidence. Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 488, 71 S.Ct. 456, 465, 95 L.Ed. 456 (1951). “If such evidence exists in the record considered as a whole, the Board’s findings must be accepted without any necessity of searching for contrary alternative inferences that might also be drawn from the record evidence.” N.L.R.B. v. Dillon Stores, 643 F.2d 687, 690 (10th Cir.1981) (citing U.S. Soil Conditioning v. N.L.R.B., 606 F.2d 940, 944 (10th Cir.1979)). In my view, the majority’s rejection of the Board’s § 8(a)(1) and § 8(a)(3) findings and its denial of enforcement of the portion of the Board’s order dealing with the alleged violation of those sections results from two fundamental errors: 1) a failure to abide by the restrictions of the applicable standard of review of factual findings, and 2) a failure to give proper deference to the Board’s expertise in judging the impact of statements and conduct by Phelps Dodge in the employer-employee relationship.
A
With regard to Phelps Dodge’s purported violation of § 8(a)(3), the majority claims the record contains no substantial evidence indicating that the company intentionally discriminated against union employees and discouraged union membership by limiting participation in the 1990 bonus plan to non-union employees. Specifically, the majority finds insufficient the following facts relied on by the Board: 1) Phelps Dodge’s description of the new program as “union-free,” 2) the company’s implementation of the new program shortly before the time when decertification might have been sought at the Tyrone plant, and 3) the company’s simultaneous discontinuation of the company’s former union-blind bonus program. Op. at 1498-99.
Unlike the Board, the majority concludes that the company’s use of the term “union-free” is not “clear evidence” of an unlawful motive; that the company’s timing of the new bonus program does not “conclusively establish” an unlawful discriminatory motive; and that “the 1990 Quarterly Payment Program was not a continuation of the eight 1985-1989 payments.” The majority thus finds that the company’s introduction of the new program contemporaneously with the cessation of its prior payments does not warrant an inference of discriminatory motive. Id. With all due respect, none of the majority’s points of departure from the Board’s conclusions is grounded in legitimate substantial evidence review. Instead, the majority’s reasoning is tantamount to reweighing of the record evidence and usurpation of the Board’s right to draw inferences from the evidence.
In reviewing Board findings, our role is plainly limited to determining whether those findings are supported by substantial evidence. Universal Camera Corp., 340 U.S. at 488, 71 S.Ct. at 465. The fact that we may feel there is less than “clear evidence” of a particular fact, or that the record does not “conclusively establish” such a fact (op. at 1499), is simply irrelevant. Equally irrelevant is the susceptibility of the evidence to “contrary alternative inferences.” Dillon Stores, 643 F.2d at 690. “If the Board has made a ‘plausible inference from the evidence’ we may not overturn its findings, although if deciding the case de novo we might have made contrary findings.” Weather Tamer, Inc. v. N.L.R.B., 676 F.2d 483, 487 (11th Cir.1982) (quoting Sturgis Newport Business Forms, Inc. v. N.L.R.B., 563 F.2d 1252, 1256 (5th Cir.1977)) (emphasis added). And “[w]e give deference to the Board’s expertise in judging the impact of statements made in the context of employer-employee *1502relationships.” Manna Pro Partners v. N.L.R.B., 986 F.2d 1346, 1351 (10th Cir.1993) (citing N.L.R.B. v. Gissel Packing Co., 395 U.S. 575, 620, 89 S.Ct. 1918, 1943, 23 L.Ed.2d 547 (1969). Such deference is particularly appropriate in reviewing a Board finding of discriminatory motive:
[T]he task of determining motive is “particularly within the purview of the Board.” ... In determining motive, the Board may consider circumstantial and direct evidence, and its inferences will prevail if reasonable and supported by substantial evidence on the record as a whole.
N.L.R.B. v. Fort Vancouver Plywood, 604 F.2d 596, 600 (9th Cir.1979) (quoting N.L.R.B. v. Vangas, Inc., 517 F.2d 747, 748 (9th Cir.1975)), cert. denied, 445 U.S. 915, 100 S.Ct. 1275, 63 L.Ed.2d 599 (1980). Accord Purolator Armored, Inc. v. N.L.R.B., 764 F.2d 1423, 1429-29 (11th Cir.1985).
Here, the Board’s inference of discriminatory motive, even if based primarily or exclusively on circumstantial evidence, is nonetheless plausible and therefore should not be set aside. N.L.R.B. v. Link-Belt Co., 311 U.S. 584, 602, 61 S.Ct. 358, 367, 85 L.Ed. 368 (1941) (“[t]he Board was justified in relying on circumstantial evidence of discrimination and was not required to deny relief because there was not direct evidence”). Specifically, the Board could reasonably find that Phelps Dodge’s description of its new bonus program as “union-free” “carried an inherently union-discouraging message” and was used by the company “to make a decidedly negative statement about the word preceding ‘free’ ” and to imply that “becoming or remaining nonunion was what the [company] was encouraging [the employees] to achieve, and what it was willing to pay bonuses for, under the new Program.” Ill R., Doe. 1 at 29-30 (emphasis in original). The Board’s interpretation of the term “union-free” is at least plausible, and the fact that the term may also be “capable of a noncoercive interpretation[ ]” is therefore immaterial; “[i]t is not for us ... to weigh differing interpretations.” Fort Vancouver, 604 F.2d at 599 n. 1.
Similarly, the Board plausibly inferred that Phelps Dodge chose to introduce its new bonus plan shortly before a union decertification vote might have been requested in an attempt to discourage union representation. “Timing alone may suggest anti-union animus as a motivating factor in an employer’s action.” N.L.R.B. v. Rain-Ware, Inc., 732 F.2d 1349, 1354 (7th Cir.1984). Also plausible is the Board’s inference of discriminatory intent from the company’s introduction of the new bonus plan contemporaneously with the discontinuation of its 1985-1989 program. As stated by the Supreme Court, “[t]he act of paying accrued benefits to one group of employees while announcing the extinction of the same benefits for another group of employees who are distinguishable only by their participation in protected concerted activity surely may have a discouraging effect on either present or future concerted activity.” N.L.R.B. v. Great Dane Trailers, 388 U.S. 26, 32, 87 S.Ct. 1792, 1797, 18 L.Ed.2d 1027 (1967).
The majority’s assertion that discriminatory intent cannot be inferred because the 1990 program was not “a continuation” of the 1985-1989 program (Op. at 1499) is unconvincing. The majority’s finding of non-continuity, while perhaps a plausible view of the evidence, does not justify rejecting the Board’s reasonable contrary finding. In addition, regardless of the degree of “continuity,” Phelps Dodge’s switch from a union-blind to a non-union only program in itself suggests anti-union animus (Rain-Ware, 732 F.2d at 1354), at least in the absence of a credible union-neutral explanation by the company:
[W]hen the Board produces evidence raising a reasonable inference of unlawful motive, the employer must explain its actions consistent with a legitimate motivation.... Determining the degree of significance to be accorded the employer’s explanation is, within the bounds of reason, the primary responsibility of the Board. Against a prima facie showing of unlawful motivation, a flimsy or unsupported explanation may affirmatively suggest that the employer has seised upon a pretext to mask an anti-union motivation.
Dillon Stores, 643 F.2d at 692-93 (emphasis added). Accord Rain-Ware, 732 F.2d at 1354 (“[t]he presentation of implausible or *1503shifting explanations for the alleged violation is a factor suggesting discrimination against union activity”).
Though given the opportunity to do so, Phelps Dodge failed to provide a credible union-neutral explanation for the exclusion of union employees under its new bonus program. The Board discounted the explanations given by the company as having “a certain non sequitur quality” and as “soundfing - hollow or improvised, and clash[ing] with one another in terms of their defensive value to the [company].” Ill R., Doc. 1 at 27-28. In light of these evidentiary findings and the facially discriminatory nature of the 1990 bonus program, the Board’s inference of discriminatory motive in violation of § 8(a)(8) should not be set aside.
B
The majority also concludes that Phelps Dodge’s description of the 1990 bonus program as “union-free” does not support a finding that Phelps Dodge violated § 8(a)(1) because, in the majo: tty’s view, the term does not “suggest[ ] that employees are automatically and irrevocably foreclosed from inclusion in a particular plan simply because they have a union bargaining on their behalf.” Op. at 1500 (quoting Kezi, Inc., 300 N.L.R.B. 594, 595 (1990)). The majority reasons that in the absence of evidence that the unions demanded bargaining over the new' program and that the company expressly refused such a demand, the “mere use of the words ‘union free’ do not indicate that ... unrepresented employees will be disqualified from participation in the 1990 Quarterly Payment Program upon selection of a bargaining representative.” Op. at 1500.
Again, I believe the majority’s reasoning amounts to usurpation of the Board’s function of making factual findings and drawing inferences. As noted, the Board could properly conclude that the new bonus program was labeled “union-free” because of the inherent anti-union connotations of that term and its implicit message that “becoming or remaining nonunion was what the [company] ... was willing to pay bonuses for, under the new Program.” Ill R., Doc. 1 at 30. The Board could likewise find that the term “union-free,” particularly in the factual context here, implies that “union members would not be eligible for benefits that were to be available to nonunion workers,” and that the company’s use of the term therefore demonstrates a violation of § 8(a)(1). EPE, Inc. v. N.L.R.B., 845 F.2d 483, 487, 492 (4th Cir.1988) (employer “told employees that union members would not be eligible for benefits that were to be available to nonunion workers”, inter alia); Niagara Wires, Inc., 240 N.L.R.B. 1326, 1327 (1979) (“it is well settled that the promulgation, maintenance, and publication of an employee benefit plan whose benefits are conditioned on the unrepresented status of the employees are themselves sufficient for finding an 8(a)(1) violation”); B.F. Goodrich, 195 N.L.R.B. 914, 915-16 (1972) (“[b]y granting to its unorganized employees participation in [a new benefit] plan while refusing to bargain with the Union concerning the participation by unit employees in the plan [from its effective date], the [employer] has engaged in an unfair labor practice within the meaning of Section 8(a)(1) of the Act”).
In sum, I would uphold the Board’s findings and enforce its order with respect to § 8(a)(1) which bars interference with, restraint or coercion of employees in the exercise of their § 7 rights.
II
I respectfully dissent from the majority ruling to the extent it sets aside the portions of the Board’s order addressing violations of § 8(a)(1) and (3). I join the majority in setting aside the findings and order of the Board with respect to the § 8(a)(5) violation the Board found.